Exhibit 10.1

 

 

Tejon Ranch Co.,

Computershare, Inc.

and

Computershare Trust Company, N.A.,

Warrant Agent

 

 

Warrant Agreement

Dated as of August 7, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Certain Definitions      1   

Section 2.

  Appointment of Warrant Agent      2   

Section 3.

  Form of Warrant Certificates      2   

Section 4.

  Countersignature and Registration      2   

Section 5.

  Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates      3   

Section 6.

  Exercise of Warrants; Exercise Price; Expiration Date      4   

Section 7.

  Cancellation and Destruction of Warrant Certificates      5   

Section 8.

  Certain Representations; Reservation and Availability of Shares of Common
Stock or Cash      5   

Section 9.

  Common Stock Record Date      7   

Section 10.

  Adjustment of Exercise Price, Number of Shares of Common Stock or Number of
the Company Warrants      8   

Section 11.

  Certification of Adjusted Exercise Price or Number of Shares of Common Stock
     11   

Section 12.

  Reclassification, Consolidation, Purchase, Combination, Sale or Conveyance   
  11   

Section 13.

  Fractional Shares of Common Stock      12   

Section 14.

  Agreement of Warrant Certificate Holders      12   

Section 15.

  Warrant Holder Not Deemed a Stockholder      13   

Section 16.

  Concerning the Warrant Agent      13   

Section 17.

  Purchase or Consolidation or Change of Name of Warrant Agent      15   

Section 18.

  Duties of Warrant Agent      16   

Section 19.

  Change of Warrant Agent      17   

 

i



--------------------------------------------------------------------------------

Section 20.

  Issuance of New Warrant Certificates      18   

Section 21.

  CUSIP Numbers      19   

Section 22.

  Notices      19   

Section 23.

  Supplements and Amendments      19   

Section 24.

  Successors      20   

Section 25.

  Benefits of this Agreement      20   

Section 26.

  Governing Law      20   

Section 27.

  Counterparts      20   

Section 28.

  Severability      20   

Section 29.

  Captions      20   

Section 30.

  Force Majeure      21   

Section 31.

  Confidentiality      21   

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

WARRANT AGREEMENT, dated as of August 7, 2013, between Tejon Ranch Co., a
Delaware corporation (the “Company”), Computershare, Inc., a Delaware
corporation and its fully owned subsidiary Computershare Trust Company, N.A.,
national banking association (collectively, the “Warrant Agent” or individually
“Computershare” and the “Trust Company”, respectively).

W I T N E S S E T H

WHEREAS, the Company intends to issue in the form of a dividend an aggregate of
not more than 3,000,000 warrants (the “Warrants”) entitling the holder or
holders thereof to purchase an aggregate of not more than 3,000,000 shares of
common stock, par value $0.50 per share, of the Company (the “Common Stock”)
upon the terms and subject to the conditions hereinafter set forth; and

WHEREAS, the Company wishes the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
transfer, exchange and exercise of the Warrants;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:

(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Business Day” means any day other than a Saturday, Sunday or a day on which
the New York Stock Exchange is authorized or obligated by law or executive order
to close.

(c) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.

(d) “Current Market Price”, as of any date, with respect to a share of Common
Stock, shall be deemed to be the closing price for the immediately preceding
trading day on the principal national securities exchange or Nasdaq system on
which the shares of Common Stock are listed or admitted to trading or, if not
listed or admitted to trading on any national securities exchange or Nasdaq
system, the average of the reported bid and asked prices on such trading day in
the over-the-counter market as furnished by the Pink Sheets LLC, or, if such
firm is not then engaged in the business of reporting such prices, as furnished
by any similar firm then engaged in such business selected by the Company, or,
if there is no such firm, as furnished by any member of the NASD, Inc. selected
by the Company or, if the shares of Common Stock are not publicly traded, the
Current Market Price shall be determined in good faith by the Board of Directors
of the Company.



--------------------------------------------------------------------------------

(e) “Effective Date” means the date on which the Warrants are issued to Holders.

(f) “Exercise Price” means the Initial Exercise Price as adjusted from time to
time pursuant to Section 10 hereof.

(g) “Holder” means the registered holder of a Warrant.

(h) “Initial Exercise Price” means $40.00 per share of Common Stock.

(i) “Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or other entity.

(j) “Shelf Registration Statement” means the Company’s Registration Statement on
Form S-3 (No. 333-184367), filed with the Securities and Exchange Commission, as
amended from time to time.

(k) “Warrant Certificate” means a certificate in substantially the form attached
as Exhibit 1 hereto representing such number of Warrants as is indicated on the
face thereof.

Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and the Warrant Agent hereby accepts such appointment. The
Company may from time to time appoint such Co-Warrant Agents as it may, in its
sole discretion, deem necessary or desirable.

Section 3. Form of Warrant Certificates. The Warrant Certificates (together with
the form of election to purchase Common Stock and the form of assignment to be
printed on the reverse thereof) shall be substantially in the form of Exhibit 1
hereto and may have such marks of identification or designation and such
legends, summaries or endorsements printed thereon as the Company may deem
appropriate and as are not inconsistent with the provisions of this Agreement or
as may be required to comply with any law or with any rule or regulation made
pursuant thereto, or to conform to usage.

Section 4. Countersignature and Registration. The Warrant Certificates shall be
executed on behalf of the Company by its Chairman, its President or a Vice
President, either manually or by facsimile signature, which shall be attested by
the Secretary or an Assistant Secretary of the Company, either manually or by
facsimile signature. The Warrant Certificates shall be countersigned by the
Warrant Agent either manually or facsimile signature and shall not be valid for
any purpose unless so countersigned. In case any officer of the Company who
shall have signed any of the Warrant Certificates shall cease to be such officer
of the Company before countersignature by the Warrant Agent and issuance and
delivery by the Company, such Warrant Certificates, nevertheless, may be
countersigned by the Warrant Agent, issued and delivered with

 

2



--------------------------------------------------------------------------------

the same force and effect as though the person who signed such Warrant
Certificate had not ceased to be such officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
officer of the Company to sign such Warrant Certificate, although at the date of
the execution of this Warrant Agreement any such person was not such an officer.
The Warrant Agent will keep or cause to be kept, at one of its offices in
Canton, Massachusetts, or at the office of one of its agents, books for
registration and transfer of the Warrant Certificates issued hereunder. Such
books shall show the names and addresses of the respective Holders, the number
of warrants evidenced on the face of each of such Warrant Certificate and the
date of each of such Warrant Certificate. The Warrant Agent will create a
special account for the issuance of Warrant Certificates. The Company shall
provide an opinion of counsel on or prior to the Effective Date to set up
reserve of warrants. The opinion shall address, subject to customary
qualifications and limitations, that (1) no registration of the Warrants under
the Securities Act of 1933, as amended, is required for the issuance of the
Warrants to Company’s stockholders as a dividend, and (2) the Warrants, when
issued to Company’s stockholders in accordance with the terms of this Agreement,
will be validly issued, fully paid and nonassessable.

Section 5. Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates.

(a) Subject to the provisions of Section 13 hereof and the last sentence of this
Section 5(a) and subject to applicable law, rules or regulations, restrictions
on transferability that may appear on Warrant Certificates in accordance with
the terms hereof or any “stop transfer” instructions the Company may give to the
Warrant Agent, at any time after the Close of Business on the date hereof, at or
prior to the Close of Business on the Expiration Date (as such term is
hereinafter defined), any Warrant Certificate or Warrant Certificates may be
transferred, split up, combined or exchanged for another Warrant Certificate or
Warrant Certificates, entitling the Holder to purchase a like number of shares
of Common Stock as the Warrant Certificate or Warrant Certificates surrendered
then entitled such Holder to purchase. Any Holder desiring to transfer, split
up, combine or exchange any Warrant Certificate shall make such request in
writing delivered to the Warrant Agent, and shall surrender the Warrant
Certificate or Warrant Certificates to be transferred, split up, combined or
exchanged at the principal office of the Warrant Agent. Thereupon the Warrant
Agent shall, subject to the last sentence of this first paragraph of Section 5,
countersign and deliver to the person entitled thereto a Warrant Certificate or
Warrant Certificates, as the case may be, as so requested. The Company may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer, split up, combination or
exchange of Warrant Certificates, together with reimbursement to the Company and
the Warrant Agent of all reasonable expenses incidental thereto. In the case of
a request to transfer Warrant Certificates, the party requesting transfer of
warrants must provide any evidence of authority that may be reasonably required
by the Warrant Agent, including but not limited to, a signature guarantee from
an eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association.

 

3



--------------------------------------------------------------------------------

(b) Upon receipt by the Company and the Warrant Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Warrant
Certificate, and, in case of loss, theft or destruction, of indemnity or
security in customary form and amount which shall include a corporate bond of
indemnity satisfactory to the Warrant Agent, and reimbursement to the Company
and the Warrant Agent of all reasonable expenses incidental thereto, and upon
surrender to the Warrant Agent and cancellation of the Warrant Certificate if
mutilated, the Company will make and deliver a new Warrant Certificate of like
tenor to the Warrant Agent for delivery to the Holder in lieu of the Warrant
Certificate so lost, stolen, destroyed or mutilated.

Section 6. Exercise of Warrants; Exercise Price; Expiration Date.

(a) The Warrants shall be exercisable commencing upon their date of issuance,
subject to Section 6(d) below. The Warrants shall cease to be exercisable and
shall terminate and become void, and all rights thereunder and under this
Agreement shall cease, at or prior to the Close of Business on August 31, 2016,
subject to any adjustment pursuant to Section 6(e) below (as adjusted, the
“Expiration Date”). Subject to the foregoing and to Section 6(b) below, a Holder
may exercise the Warrants evidenced by such Holder’s Warrant Certificate(s) in
whole or in part upon surrender of the Warrant Certificate, with the form of
election to purchase on the reverse thereof duly executed, to the Warrant Agent
at the principal office of the Warrant Agent in Canton, Massachusetts or to the
office of one of its agents as may be designated by the Warrant Agent from time
to time, together with payment of the Exercise Price, which may be made, at the
option of the Holder, in cash in United States dollars or by certified or
official bank check, to the principal office of the Warrant Agent where the
Warrant Certificate is being surrendered. No payment or adjustment shall be made
on account of any distributions or dividends on the Common Stock issued upon
exercise of a Warrant.

(b) Upon receipt of a Warrant Certificate at or prior to the Close of Business
on the Expiration Date, with the form of election to purchase duly executed,
accompanied by payment of the Exercise Price for the shares to be purchased and
an amount equal to any applicable tax or governmental charge referred to in
Section 5(a) in cash, or by certified check or bank draft payable to the order
of the Company, the Warrant Agent shall thereupon promptly (i) requisition from
any transfer agent of the Common Stock certificates for the number of whole
shares of Common Stock to be purchased, and the Company hereby irrevocably
authorizes its transfer agent to comply with all such requests and (ii) after
receipt of such certificates, cause the same to be delivered to or upon the
order of the Holder of such Warrant Certificate, registered in such name or
names as may be designated by such Holder. Any such delivery that occurs on a
day that is not a Business Day or is received after the Close of Business on any
given Business Day shall be deemed received and exercised on the next succeeding
Business Day. Upon receipt by the Company of a Warrant Certificate at the
principal office of the Warrant Agent, with the form of election to purchase
duly executed, and payment of the applicable Exercise Price as required hereby,
the Holder of such Warrant Certificate shall be deemed to be the holder of
record of the shares of Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of Common Stock shall not
then be actually delivered to such Holder.

(c) In case a Holder shall exercise fewer than all Warrants evidenced thereby, a
new Warrant Certificate evidencing the number of Warrants equivalent to the
number of Warrants remaining unexercised shall be issued by the Warrant Agent to
s Holder or to his or her duly authorized assigns, subject to the provisions of
Sections 5, 6(b) and 13 hereof.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding the first sentence of Section 6(a), the Warrants will be
exercisable only if (i) the Shelf Registration Statement is effective and
(ii) the shares of Common Stock issuable upon exercise of Warrants are qualified
for sale or exempt from qualification under the applicable securities laws of
the states or other jurisdictions in which Holders reside; provided, that the
Company shall provide the Warrant Agent prompt written notice of any failure of
the Shelf Registration Statement to be effective or the failure of the shares of
Common Stock issuable upon exercise of Warrants to be so qualified and prompt
written notice of the curing of any such failures. The Company may instruct the
Warrant Agent from time to time that certain Warrants Certificates are subject
to further restrictions on exercise, in which case the Warrant Agent shall not
permit the exercise of the Warrants represented by such Warrant Certificates
without the consent of the Company.

(e) If, for a period of twenty (20) consecutive trading days, the Current Market
Price of a share of Common Stock is an amount equal to at least One Hundred
Thirty percent (130%) of the Exercise Price in effect on each such date, then
the Company may, in its sole and absolute discretion, within ten (10) Business
Days of the last day of such twenty (20) trading day period, accelerate the
Expiration Date to a date that is no less than thirty (30) days from the date on
which the Company determined to take such action. The Company shall notify the
Warrant Agent of the taking of any such action and shall provide the Warrant
Agent with a notice to be provided to Holders informing them of such
acceleration of the Expiration Date, in each case no later than the Business Day
following the day on which such action was taken.

Section 7. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Warrant Agreement. The Company shall deliver to
the Warrant Agent for cancellation and retirement, and the Warrant Agent shall
so cancel and retire, any other Warrant Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Warrant Agent shall
deliver all canceled Warrant Certificates to the Company, or shall, at the
written request of the Company, destroy such canceled Warrant Certificates, and
in such case shall deliver a certificate of destruction thereof to the Company,
subject to any applicable law, rule or regulation requiring the Warrant Agent to
retain such canceled certificates. If a Warrant Certificate is replaced pursuant
to this Section 7, the Warrants evidenced thereby cease to be outstanding unless
the Warrant Agent and the Company receive proof satisfactory to them that the
replaced Warrant Certificate is held by a bona fide purchaser.

Section 8. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.

(a) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the

 

5



--------------------------------------------------------------------------------

Company in accordance with its terms, and the Warrants have been duly
authorized, executed and issued by the Company and, assuming due authentication
thereof by the Warrant Agent pursuant hereto, constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms and entitled to the benefits hereof; in each case except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, the authorized capital stock of the Company consists
of (i) 30,000,000 shares of Common Stock, of which 20,140,872 shares of Common
Stock are issued and outstanding, 3,000,000 shares of Common Stock are reserved
for issuance upon exercise of the Warrants and not more than 1,779,408 shares of
Common Stock are reserved for issuance upon vesting of employee stock grants and
(ii) 5,000,000 shares of preferred stock, $0.50 par value per share, of which no
shares are outstanding. Other than the Warrants and outstanding unvested
employee stock grants, there are no other outstanding obligations, warrants,
options or other rights to subscribe for or purchase from the Company any class
of capital stock of the Company.

(c) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.

(d) The Warrant Agent will create a special account for the issuance of Common
Stock to be issued upon the conversion of Warrant Certificates. The Company
shall provide an opinion of counsel on or prior to the Effective Date to set up
the reserve of Common Stock. The opinion shall state, subject to customary
qualifications and limitations, that the shares of Common Stock to be issued
upon exercise of the Warrants: (1) have been registered under the Securities Act
of 1933, as amended; and (2) when issued and delivered to and paid for by the
Warrant holder in accordance with the terms of this Agreement and the Warrant
Certificate, will be validly issued, fully paid and nonassessable.

(e) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrant
Certificates or certificates evidencing Common Stock upon exercise of the
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of Warrant Certificates or the issuance or delivery of
certificates for Common Stock in a name other than that of the Holder of the
Warrants surrendered for exercise or to issue or deliver any certificate for
shares of Common Stock upon the exercise of any Warrants until any such tax or
governmental charge shall have been paid (any such tax or governmental charge
being payable by such Holder at the time of surrender) or until it has been
established to the Company’s reasonable satisfaction that no such tax or
governmental charge is due.

 

6



--------------------------------------------------------------------------------

(f) With respect to the Shelf Registration Statement, the Company and the
Warrant Agent, as applicable, agree as follows:

(i) The Company represents and warrants that the Securities and Exchange
Commission has declared the Shelf Registration Statement effective.

(ii) The Company shall use commercially reasonable efforts to cause a Shelf
Registration Statement to remain effective until the earlier of (1) such time as
all Warrants have been exercised and (2) the Expiration Date. The Company shall
promptly inform the Warrant Agent of any change in the status of the
effectiveness or availability of the Shelf Registration Statement.
Notwithstanding the foregoing, the Company shall be entitled to suspend the
availability of the Shelf Registration Statement from time to time during any
consecutive 365-day period for a total not to exceed 90 days during such
consecutive 365-day period if the Company’s Board of Directors determines in the
exercise of its reasonable judgment that such suspension is necessary in order
to comply with applicable laws and provides notice to the Warrant Agent that
such determination was made.

(iii) The Warrant Agent agrees that concurrently with the issuance of Warrant
Certificates to any Holder and upon exercise of Warrants by any Holder, the
Warrant Agent shall (unless otherwise instructed by the Company in writing)
deliver a prospectus relating to the Warrant Shares (a “Prospectus”) to such
Holder or such other notice or communication regarding the Warrants or shares of
Common Stock issuable upon exercise of Warrants as the Company may instruct. The
Company shall furnish to the Warrant Agent sufficient copies of such Prospectus
or such other notice or communication to satisfy this obligation.

(iv) Notwithstanding the foregoing, no beneficial owner of Warrants or Holder
shall have any recourse against the Company for any failure of the Shelf
Registration Statement to be effective or in respect of any other restrictions
on exercise imposed by the Company.

Section 9. Common Stock Record Date. Each person in whose name any certificate
for shares of Common Stock is issued upon the exercise of Warrants shall for all
purposes be deemed to have become the holder of record for the Common Stock
represented thereby on, and such certificate shall be dated, the date upon which
the Warrant Certificate evidencing such the Company Warrants was duly
surrendered and payment of the Exercise Price (and any applicable transfer
taxes) was made; provided, however, that if the date of such surrender and
payment is a date upon which the Common Stock transfer books of the Company are
closed, such person shall be deemed to have become the record holder of such
shares on, and such certificate shall be dated, the next succeeding day on which
the Common Stock transfer books of the Company are open.

 

7



--------------------------------------------------------------------------------

Section 10. Adjustment of Exercise Price, Number of Shares of Common Stock or
Number of the Company Warrants. The Exercise Price, the number of shares covered
by each Warrant and the number of Warrants outstanding are subject to adjustment
from time to time as provided in this Section 10; provided that no single event
shall cause an adjustment under more than one subsection of this Section 10 or a
subsection of this Section 10 and Section 12 so as, in either case, to result in
duplication.

(a) In the event the Company shall at any time after the date of this Agreement
(i) declare a dividend on shares of Common Stock payable in shares of any class
of capital stock of the Company, (ii) subdivide the outstanding shares of Common
Stock into a greater number of shares of Common Stock, (iii) combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock or (iv) issue any shares of capital stock in a reclassification of shares
of the Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation), the
Exercise Price in effect at the time of the record date for such dividend or
distribution or of the effective date of such subdivision, combination or
reclassification, and the number and kind of shares of capital stock issuable on
such date, shall be proportionately adjusted so that the Holder of any Warrant
exercised after such time shall be entitled to receive the aggregate number and
kind of shares of capital stock which, if such Warrant had been exercised
immediately prior to such date and at a time when the Common Stock transfer
books of the Company were open, such Holder would have owned upon such exercise
and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification.

(b) In the event the Company shall fix a record date for the issuance of rights,
options or warrants to all holders of Common Stock (such rights, options or
warrants not being available to Holders in respect of their Warrants) entitling
them (for a period expiring within 45 calendar days after such date of issue) to
subscribe for or purchase Common Stock (or securities convertible into or
exercisable or exchangeable for Common Stock), at a price per share of Common
Stock (or having a conversion, exercise or exchange price per share of Common
Stock, in the case of a security convertible into or exercisable or exchangeable
for Common Stock) less than the Current Market Price per share of Common Stock
on such record date (or, if there has been no such determination, then the
Company must promptly cause such determination to be made as contemplated by the
definition of “Current Market Price” set forth herein, and any proposed record
date must be postponed until after such determination has been made), the
Exercise Price to be in effect after such record date shall be determined by
multiplying the Exercise Price in effect immediately prior to such record date
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding on such record date plus the number of shares of Common Stock
which the aggregate offering price of the total number of shares of Common Stock
so to be offered (or the aggregate initial conversion, exercise or exchange
price of the convertible, exercisable or exchangeable securities so to be
offered) would purchase at such Current Market Price and of which the
denominator shall be the number of shares of Common Stock outstanding on such
record date plus the number of additional shares of Common Stock to be offered
for subscription or purchase (or into which the convertible, exercisable or
exchangeable securities so to be offered are initially convertible, exercisable
or exchangeable). In case such subscription price may be paid in a consideration
part or all of which shall be in a form other than cash, the value of such
consideration shall be as determined in good faith by the Board of Directors of
the Company. Such adjustment shall be made successively whenever such a record
date is fixed, and in the event that such rights or warrants are not so issued
the Exercise Price shall be adjusted to be the Exercise Price which would then
be in effect if such record date had not been fixed.

 

8



--------------------------------------------------------------------------------

(c) In the event the Company shall fix a record date for the making of a
dividend or distribution to all holders of Common Stock of any evidences of
indebtedness or assets or subscription rights or warrants (excluding those
referred to in Section 10(a) or (b) or other dividends paid in cash out of
retained earnings), the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction of which the numerator shall be the
Current Market Price per share of Common Stock on such record date, less the
fair market value (as determined in good faith by the Board of Directors of the
Company) of such distribution applicable to one share of Common Stock, and of
which the denominator shall be such Current Market Price per share of Common
Stock. Such adjustment shall be made successively whenever such a record date is
fixed, and in the event that such distribution is not so made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such record date had not been fixed.

(d) [Removed and reserved.]

(e) Notwithstanding Sections 10(a), (b), (c) and (d), no adjustment in the
Exercise Price pursuant to such paragraphs shall be required unless such
adjustment would require an increase or decrease of at least 1% in such price;
provided, however, that any adjustments which by reason of this Section 10(e)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 10 shall be made
to the nearest cent or the nearest hundredth of a share, as the case may be.

(f) In the event that at any time, as a result of an adjustment made pursuant to
Section 10(a), the Holder of any Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of any Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares contained in Section 10(a), (b), (c) and (d), and the
provisions of Sections 6, 8, 9 and 12 with respect to the shares of Common Stock
shall apply on like terms to any such other shares.

(g) All Warrants originally issued by the Company subsequent to any adjustment
made to the Exercise Price hereunder shall evidence the right to purchase, at
the adjusted Exercise Price, the number of shares of Common Stock purchasable
from time to time hereunder upon exercise of the Warrants, all subject to
further adjustment as provided herein.

(h) Unless the Company shall have exercised its election as provided in
Section 10(j), upon each adjustment of the Exercise Price as a result of the
calculations made in Sections 10(b), (c) and (d), each Warrant outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Exercise Price, that number of shares
(calculated to the nearest hundredth) obtained by (i) multiplying (x) the number
of shares covered by a Warrant immediately prior to such adjustment by (y) the
Exercise Price in effect immediately prior to such adjustment of the Exercise
Price and (ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment of the Exercise Price.

 

9



--------------------------------------------------------------------------------

(i) Upon ten (10) days advanced written notice to the Warrant Agent, the Company
may, but shall not be required to, make such decreases in the Exercise Price,
independent of any adjustment required by this Section 10, as the Board
considers to be advisable, provided that such decrease must be in effect for a
period of no less than ten (10) consecutive Business Days.

(j) The Company may elect on or after the date of any adjustment of the Exercise
Price to adjust the number of Warrants, in substitution for any adjustment in
the number of shares of Common Stock purchasable upon the exercise of a Warrant.
Each of the Warrants outstanding after such adjustment of the number of Warrants
shall be exercisable for one share of Common Stock. Each Warrant held of record
prior to such adjustment of the number of Warrants shall become that number of
Warrants (calculated to the nearest hundredth) obtained by dividing the Exercise
Price in effect prior to adjustment of the Exercise Price by the Exercise Price
in effect after adjustment of the Exercise Price. The Company shall instruct the
Warrant Agent to notify each of the Holders of its election to adjust the number
of Warrants, indicating the record date for the adjustment, and, if known at the
time, the amount of adjustment to be made. Such record date may be the date on
which the Exercise Price is adjusted or any day thereafter, but shall be at
least 10 days later than the date of the public announcement. Upon each
adjustment of the number of Warrants pursuant to this Section 10(j), the Company
shall instruct the Warrant Agent to distribute, as promptly as practicable, to
Holders on such record date Warrant Certificates evidencing, subject to
Section 13, the additional Warrants to which such Holders shall be entitled as a
result of such adjustment, or, at the option of the Company, instruct the
Warrant Agent to distribute to such Holders of record in substitution and
replacement for the Warrant Certificates held by such Holders prior to the date
of adjustment, and upon surrender thereof, if required by the Company, new
Warrant Certificates evidencing all the Warrants to which such Holders shall be
entitled after such adjustment. Warrant Certificates so to be distributed shall
be issued, executed and countersigned in the manner provided for herein (and may
bear, at the option of the Company, the adjusted Exercise Price) and shall be
registered in the names of the Holders on the record date specified in the
public announcement.

(k) Irrespective of any adjustment or change in the Exercise Price or the number
of shares of Common Stock issuable upon the exercise of the Warrants, the
Warrant Certificates theretofore and thereafter issued may continue to express
the Exercise Price per share and the number of shares which were expressed upon
the initial Warrant Certificates issued hereunder.

(l) The Company agrees that it will not, by amendment of its Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution or
sale of assets, or by any other voluntary act, avoid or seek to avoid the
observance or performance of any of the covenants, stipulations or conditions to
be observed or performed hereunder by the Company.

 

10



--------------------------------------------------------------------------------

(m) In any case in which this Section 10 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, if
any Holder exercises such Warrant after such record date, the Company may elect
to defer, until the occurrence of such event, the issuance of the shares of
Common Stock and other capital stock of the Company in excess of the shares of
Common Stock and other capital stock of the Company, if any, issuable upon such
exercise on the basis of the Exercise Price in effect prior to such adjustment;
provided, however, that the Company shall deliver to such Holder a due bill or
other appropriate instrument evidencing such Holder’s right to receive such
additional shares and/or other capital securities upon the occurrence of the
event requiring such adjustment.

(n) Neither the Exercise Price nor the number of shares of Common Stock issuable
upon exercise of a Warrant shall be adjusted solely in the event of a change in
the par value of the Common Stock (or a change from par value to no par value)
or a change in the jurisdiction of incorporation of the Company.

Section 11. Certification of Adjusted Exercise Price or Number of Shares of
Common Stock. Whenever the Exercise Price or the number of shares of Common
Stock issuable upon the exercise of each Warrant is adjusted as provided in
Section 10 or 12, the Company shall (a) promptly prepare a certificate setting
forth the Exercise Price of each Warrant as so adjusted, and a brief statement
of the facts accounting for such adjustment, (b) promptly file with the Warrant
Agent and with each transfer agent for the Common Stock a copy of such
certificate and (c) instruct the Warrant Agent to mail a brief summary thereof
to each Holder within 30 days of the Warrant Agent’s receipt of the certificate
referenced in subsection (a).

Section 12. Reclassification, Consolidation, Purchase, Combination, Sale or
Conveyance.

(a) In case any of the following shall occur while any Warrants are outstanding:
(i) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or as
covered by Section 10 (a)), (ii) any consolidation, merger or combination of the
Company with or into another corporation as a result of which holders of Common
Stock shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock or
(iii) any sale or conveyance of the property or assets of the Company as, or
substantially as, an entirety to any other entity as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock,
then the Company, or such successor corporation or transferee, as the case may
be, shall make appropriate provision by amendment of this Agreement or by the
successor corporation or transferee executing with the Warrant Agent an
agreement so that the Holders of the Warrants then outstanding shall have the
right at any time thereafter, upon exercise of such Warrants (in lieu of the
number of shares of Common Stock theretofore deliverable) to receive the kind
and amount of securities, cash and other property receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
as would be received by a holder of the number of shares of Common Stock
issuable upon exercise of such Warrant immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance.

 

11



--------------------------------------------------------------------------------

(b) If the holders of the Common Stock may elect from choices the kind or amount
of securities or cash receivable upon such reclassification, change,
consolidation, merger, combination, sale or conveyance, then for the purpose of
this Section 12 the kind and amount of securities or cash receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
shall be deemed to be the types and amounts of consideration received by the
majority of all holders of the shares of Common Stock that affirmatively make an
election (or of all such holders if none make an election). Such adjusted
Warrants shall provide for adjustments which, for events subsequent to the
effective date of such new Warrants, shall be as nearly equivalent as may be
practicable to the adjustments provided for in Section 10 and this Section 12.

(c) The Company shall instruct the Warrant Agent to mail by first class mail,
postage prepaid, to each Holder, written notice of the execution of any such
amendment, supplement or agreement. Any supplemented or amended agreement
entered into by the successor corporation or transferee shall provide for
adjustments, which shall be as nearly equivalent as may be practicable to the
adjustments provided for in Section 10 and this Section 12. The Warrant Agent
shall be under no responsibility to determine the correctness of any provisions
contained in such agreement relating either to the kind or amount of securities
or other property receivable upon exercise of warrants or with respect to the
method employed and provided therein for any adjustments and shall be entitled
to rely upon the provisions contained in any such agreement.

(d) The provisions of this Section 12 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, sales and conveyances of
the kind described above.

Section 13. Fractional Shares of Common Stock. The Company shall not issue
fractions of Warrants or distribute Warrant Certificates which evidence
fractional Warrants. Whenever any fractional Warrant would otherwise be required
to be issued or distributed, the actual issuance or distribution shall reflect a
rounding of such fraction to the nearest whole Warrant (up or down), with half
Warrants or more being rounded up and fractions below a half of a Warrant being
rounded down. The Company shall not issue fractions of shares of Common Stock
upon exercise of Warrants or distribute stock certificates which evidence
fractional shares of Common Stock. Whenever any fraction of a share of Common
Stock would otherwise be required to be issued or distributed, the actual
issuance or distribution made shall reflect a rounding of such fraction to the
nearest whole share (up or down), with half shares or more being rounded up and
fractions below a half of a share being rounded down. The holder of a Warrant by
the acceptance of the Warrant expressly waives his right to receive any
fractional Warrant or any fractional share of Common Stock upon exercise of a
Warrant.

Section 14. Agreement of Warrant Certificate Holders. Every Holder by accepting
the same consents and agrees with the Company and the Warrant Agent and with
every other Holder that:

(a) the Warrant Certificates are transferable only on the registry books of the
Warrant Agent if surrendered at the principal office of the Warrant Agent, duly
endorsed or accompanied by a proper instrument of transfer; and

 

12



--------------------------------------------------------------------------------

(b) the Company and the Warrant Agent may deem and treat the person in whose
name the Warrant Certificate is registered as the absolute owner thereof and of
the Warrants evidenced thereby (notwithstanding any notations of ownership or
writing on the Warrant Certificates made by anyone other than the Company or the
Warrant Agent) for all purposes whatsoever, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

Section 15. Warrant Holder Not Deemed a Stockholder. No holder (registered or
beneficial), as such, of any Warrant shall be entitled to vote, receive
dividends or distributions on, or be deemed for any purpose the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise of such Warrants, nor shall anything contained herein or in any
Warrant Certificate be construed to confer upon the holder of any Warrants
(registered or beneficial), as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action, or to receive notice of meetings or other actions
affecting stockholders, or to receive dividends or distributions or subscription
rights, or otherwise, until such Warrant or Warrants shall have been exercised
in accordance with the provisions hereof.

Section 16. Concerning the Warrant Agent.

(a) The Company agrees to pay to the Warrant Agent the compensation for all
services rendered by it hereunder as set forth in greater detail in the fee
schedule attached as Exhibit 2 hereto or as agreed to by the Company and the
Warrant Agent and, from time to time, on reasonable demand of the Warrant Agent,
its reasonable expenses (including reasonable fees of its legal counsel as
permitted hereunder) and other disbursements incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder.

(b) The Company covenants and agrees to indemnify and to hold the Warrant Agent
harmless against any costs, expenses (including reasonable fees of its legal
counsel), losses or damages, which may be paid, incurred or suffered by or to
which it may become subject, arising from or out of, directly or indirectly, any
claims or liability resulting from its actions as Warrant Agent pursuant hereto;
provided, that such covenant and agreement does not extend to, and the Warrant
Agent shall not be indemnified with respect to, such costs, expenses, losses and
damages incurred or suffered by the Warrant Agent as a result of, or arising out
of, its gross negligence, bad faith, or willful misconduct.

(c) Promptly after the receipt by the Warrant Agent of notice of any demand or
claim or the commencement of any action, suit, proceeding or investigation, the
Warrant Agent shall, if a claim in respect thereof is to be made against the
Company, notify the Company thereof in writing. The Company shall be entitled to
participate at its own expense in the defense of any such claim or proceeding,
and, if it so elects at any time after receipt of such notice, it may assume the
defense of any suit brought to enforce any such claim or of any other legal
action or proceeding as described in greater detail in Section 16(g) below.

 

13



--------------------------------------------------------------------------------

(d) The Warrant Agent shall be responsible for and shall indemnify and hold the
Company harmless from and against any and all losses, damages, costs, charges,
counsel fees, payments, expenses and liability arising out of or attributable to
the Warrant Agent’s refusal or failure to comply with the terms of this
Agreement, or which arise out of Warrant Agent’s negligence or willful
misconduct or which arise out of the breach of any representation or warranty of
the Warrant Agent hereunder, for which the Warrant Agent is not entitled to
indemnification under this Agreement; provided, however, that Warrant Agent’s
aggregate liability during any term of this Agreement with respect to, arising
from, or arising in connection with this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
under this Agreement by the Company to Warrant Agent as fees and charges, but
not including reimbursable expenses.

(e) Promptly after the receipt by the Company of notice of any demand or claim
or the commencement of any action, suit, proceeding or investigation, the
Company shall, if a claim in respect thereof is to be made against the Warrant
Agent, notify the Warrant Agent thereof in writing. The Warrant Agent shall be
entitled to participate at its own expense in the defense of any such claim or
proceeding, and, if it so elects at any time after receipt of such notice, it
may assume the defense of any suit brought to enforce any such claim or of any
other legal action or proceeding as described in greater detail in Section 16(g)
below.

(f) For the purposes of this Section 16, the term “expense or loss” means any
amount paid or payable to satisfy any claim, demand, action, suit or proceeding
settled with the express written consent of the Company or the Warrant Agent, as
applicable, and all reasonable costs and expenses, including, but not limited
to, reasonable counsel fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit, proceeding or
investigation.

(g) The party against whom a claim shall be made, as addressed in Sections 16(c)
and (e) above (the “Indemnifying Party”) shall have the right, upon written
notice to the party giving notice of such claim (the “Indemnified Party”), to
assume the defense thereof at the expense of the Indemnifying Party with counsel
selected by the Indemnifying Party. If the Indemnifying Party assumes the
defense of such claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party. If
the Indemnifying Party assumes the defense of any such claim, the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. If the Indemnifying Party assumes the defense of any such claim, the
Indemnified Party shall agree to any settlement, compromise or discharge of such
claim that the Indemnifying Party may recommend and that by its terms obligates
the Indemnifying Party to pay the full amount of the liability in connection
with such claim, and which releases the Indemnified Party completely in
connection with such Third Party Claim. Whether or not the Indemnifying Party
assumes the defense of such a claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, or offer to
settle, compromise or discharge, such claim without the Indemnifying Party’s
prior written consent, (which consent shall not be unreasonably withheld).

 

14



--------------------------------------------------------------------------------

(h) Neither party to this Agreement shall be liable to the other party for any
consequential, indirect, special or incidental damages under any provisions of
this Agreement or for any consequential, indirect, penal, special or incidental
damages arising out of any act or failure to act hereunder even if that party
has been advised of or has foreseen the possibility of such damages.

(i) With respect to any funds help by Computershare hereunder, including, inter
alia, exercise price, all funds received by Computershare under this Agreement
that are to be distributed or applied by Computershare in the performance of
services under this Agreement (the “Funds”) shall be delivered to Computershare
on or before 9:00 a.m. Eastern Standard Time, and held by Computershare as agent
for the Company and deposited in one or more accounts to be maintained by
Computershare in its name as agent for the Company. Until paid pursuant to this
Agreement, Computershare may hold or invest the Funds in: (i) obligations of, or
guaranteed by, the United States of America, (ii) commercial paper obligations
rated A-1 or P-1 or better by Standard & Poor’s Corporation (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), respectively, (iii) money market funds that
comply with Rule 2a-7 of the Investment Company Act of 1940, or (iv) demand
deposit accounts, short term certificates of deposit, bank repurchase agreements
or bankers’ acceptances, of commercial banks with Tier 1 capital exceeding $1
billion or with an average rating above investment grade by S&P (LT Local Issuer
Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer
Default Rating) (each as reported by Bloomberg Finance L.P.). Computershare
shall have no responsibility or liability for any diminution of the Funds that
may result from any deposit or investment made by Computershare in accordance
with this paragraph, including any losses resulting from a default by any bank,
financial institution or other third party. Computershare may from time to time
receive interest, dividends or other earnings in connection with such deposits
or investments. Computershare shall not be obligated to pay such interest,
dividends or earnings to the Company, any holder or any other party.

Section 17. Purchase or Consolidation or Change of Name of Warrant Agent.

(a) Any corporation into which the Warrant Agent or any successor Warrant Agent
may be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Warrant Agent or any successor
Warrant Agent shall be party, or any corporation succeeding to the corporate
trust business of the Warrant Agent or any successor Warrant Agent, shall be the
successor to the Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Warrant Agent under the provisions of Section 19; provided, however, that if
such corporation would not be so eligible under the provisions of Section 19,
the Company may appoint a successor Warrant Agent meeting such requirements or
such corporation or a Holder (who shall, with such notice, submit his Warrant
Certificate for inspection by the Company), then a Holder may apply to any court
of competent jurisdiction for the appointment of a new Warrant Agent. In case at
the time such successor Warrant Agent shall succeed to the agency created by
this Agreement any of the Warrant Certificates shall have been countersigned but
not delivered, any such successor Warrant Agent may adopt the countersignature
of the predecessor Warrant Agent and deliver such Warrant Certificates so
countersigned; and in case at that time any of the Warrant Certificates shall
not have been countersigned, any successor Warrant Agent may countersign such
Warrant Certificates either in the name of the predecessor Warrant Agent or in
the name of the successor Warrant Agent; and in all such cases such Warrant
Certificates shall have the full force provided in the Warrant Certificates and
in this Agreement.

 

15



--------------------------------------------------------------------------------

(b) In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignature under its prior name
and deliver Warrant Certificates so countersigned; and in case at that time any
of the Warrant Certificates shall not have been countersigned, the Warrant Agent
may countersign such Warrant Certificates either in its prior name or in its
changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.

Section 18. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the Holders, by their acceptance thereof, shall
be bound:

(a) The Warrant Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Warrant Agent as to any action taken or
omitted by it in good faith and in accordance with such opinion.

(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman, President or any Vice President of the
Company and by the Treasurer or any Assistant Treasurer or the Secretary of the
Company and delivered to the Warrant Agent; and such certificate shall be full
authentication to the Warrant Agent for any action taken or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

(c) The Warrant Agent shall be liable hereunder only for its own negligence, bad
faith or willful misconduct, as set forth in Section 16 above.

(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Company only.

(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution and delivery hereof by the Warrant Agent) or in respect of the
validity or execution of any Warrant Certificate (except its countersignature
thereof); nor shall it be responsible for any breach by the Company of any
covenant or condition contained in this Agreement or in any Warrant Certificate;
nor shall it be responsible for the adjustment of the Exercise Price or the
making of any change in the number of shares of Common Stock required under the
provisions of Sections 10 or 12 or responsible for the manner, method or amount
of any such change or the

 

16



--------------------------------------------------------------------------------

ascertaining of the existence of facts that would require any such adjustment or
change (except with respect to the exercise of Warrants evidenced by Warrant
Certificates after actual notice of any adjustment of the Exercise Price); nor
shall it by any act hereunder be deemed to make any representation or warranty
as to the authorization or reservation of any shares of Common Stock to be
issued pursuant to this Agreement or any Warrant Certificate or as to whether
any shares of Common Stock will, when issued, be duly authorized, validly
issued, fully paid and nonassessable.

(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Warrant Agent for the carrying out or performing by the Warrant Agent of the
provisions of this Agreement.

(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chairman or the President or
any Vice President or the Secretary of the Company, and to apply to such
officers for advice or instructions in connection with its duties, and it shall
not be liable and shall be indemnified and held harmless as set forth in
Section 16 for any action taken or suffered to be taken by it in good faith in
accordance with instructions of any such officer, provided Warrant Agent carries
out such instructions without gross negligence, bad faith or willful misconduct.

(h) The Warrant Agent and any shareholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement, subject to applicable law (including insider trading laws) regarding
which the Company makes no statements or representations to the applicability or
inapplicability thereof to such Persons. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof and absent any negligence, bad faith or willful
misconduct thereof.

(j) A copy of this Agreement shall be made available for inspection by any
Holder or owner of a beneficial interest in a Global Warrant at the principal
office of the Warrant Agent (or successor warrant agent) upon, in the case of
any holder of a beneficial interest in a Global Warrant, proper evidence of such
interest.

Section 19. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon forty-five (45) days’
notice in writing mailed to the Company and to each transfer agent of the Common
Stock by registered or certified mail, and to the Holders by first-class mail.
The Company may remove the Warrant

 

17



--------------------------------------------------------------------------------

Agent or any successor Warrant Agent upon forty-five (45) days’ notice in
writing, mailed to the Warrant Agent or successor Warrant Agent, as the case may
be, and to each transfer agent of the Common Stock by registered or certified
mail, and to the Holders by first-class mail. If the Warrant Agent shall resign
or be removed or shall otherwise become incapable of acting (including by reason
of being adjudged bankrupt or insolvent or shall have commenced a voluntary case
under the Federal bankruptcy laws, as now or hereafter constituted, or under any
other applicable Federal or State bankruptcy, insolvency or similar law or shall
have consented to the appointment of or taking possession by a receiver,
custodian, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Warrant Agent or its property or affairs, or shall have made an
assignment for the benefit of creditors, or shall have admitted in writing its
inability to pay its debts generally as they become due, or shall have taken
corporate action in furtherance of any such action, or a decree or order for
relief by a court having jurisdiction in the premises shall have been entered in
respect of the Warrant Agent in an involuntary case under the Federal bankruptcy
laws, as now or hereafter constituted, or any other applicable Federal or State
bankruptcy, insolvency or similar law, or a decree or order by a court having
jurisdiction in the premises shall have been entered for the appointment of a
receiver, custodian, liquidator, assignee, trustee, sequestrator (or similar
official) of the Warrant Agent or of its property or affairs, or any public
officer shall take charge or control of the Warrant Agent or of its property or
affairs for the purpose of rehabilitation, conservation, winding up or
liquidation), the Company shall appoint a successor to the Warrant Agent. If the
Company shall fail to make such appointment within a period of forty-five
(45) days after such removal or after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated Warrant Agent or by
a Holder (who shall, with such notice, submit his Warrant Certificate for
inspection by the Company), then a Holder may apply to any court of competent
jurisdiction for the appointment of a new Warrant Agent. Any successor Warrant
Agent, whether appointed by the Company or by such a court, shall be a
corporation organized and doing business under the laws of the United States or
of a state thereof, in good standing, which is authorized under such laws to
exercise corporate trust powers and is subject to supervision or examination by
federal or state authority and which has at the time of its appointment as
Warrant Agent a combined capital and surplus of at least $50,000,000. After
appointment, the successor Warrant Agent shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as
Warrant Agent upon execution, acknowledgement and delivery to the Company of an
instrument accepting such appointment hereunder and without further act or deed;
but the predecessor Warrant Agent shall deliver and transfer to the successor
Warrant Agent any property at the time held by it hereunder, and execute and
deliver any further assurance, conveyance, act or deed necessary for the
purpose. Not later than the effective date of any such appointment, the Company
shall file notice thereof in writing with the predecessor Warrant Agent and each
transfer agent of the Common Stock, and mail a notice thereof in writing to the
Holders. However, failure to give any notice provided for in this Section 19, or
any defect therein, shall not affect the legality or validity of the resignation
or removal of the Warrant Agent or the appointment of the successor Warrant
Agent, as the case may be.

Section 20. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificates evidencing Warrants in such
form as may be approved by its Board of Directors to reflect any adjustment or
change in the Exercise Price per share and the number or kind or class of shares
of stock or other securities or property purchasable under the several Warrant
Certificates made in accordance with the provisions of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 21. CUSIP Numbers. The Company in issuing the Warrants may use “CUSIP”
numbers (if then generally in use) and, if so, the Warrant Agent shall use
“CUSIP” numbers in notices as a convenience to Holders; provided, however, that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Warrant Certificates or as contained in
any notice and that reliance may be placed only on the other identification
numbers printed on the Warrant Certificates.

Section 22. Notices. Notices or demands authorized by this Agreement to be given
or made (i) by the Warrant Agent or by a Holder to or on the Company,
(ii) subject to the provisions of Section 19, by the Company or by a Holder to
or on the Warrant Agent or (iii) by the Company or the Warrant Agent to a
Holder, shall be deemed given (x) on the date delivered, if delivered
personally, (y) on the first Business Day following the deposit thereof with
Federal Express or another recognized overnight courier, if sent by Federal
Express or another recognized overnight courier, and (z) on the fourth Business
Day following the mailing thereof with postage prepaid, if mailed by registered
or certified mail (return receipt requested), in each case to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(a) If to the Company, to:

Tejon Ranch Co.

4436 Lebec Road, P.O. Box 1000

Lebec, California 93243

Attention: Allen Lyda

                 Greg Tobias

Telecopy: (661) 248-3100

(b) If to the Warrant Agent, to:

Computershare Trust Company, N.A.

250 Royall Street

Canton, Massachusetts 02021

Attention: Client Administration

Telecopy: (781) 575-2549

(c) If to a Holder, to the address of such Holder as shown on the registry books
of the Company. Any notice required to be delivered by the Company to a Holder
may be given by the Warrant Agent on behalf of the Company.

Section 23. Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement without the approval of any
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein which may be defective or inconsistent with any other
provisions herein, or to make any other provisions with regard to matters or
questions arising hereunder which the Company and the

 

19



--------------------------------------------------------------------------------

Warrant Agent may deem necessary or desirable and which shall not adversely
affect the interests of the Holders in any material respect. Any amendment or
supplement to this Agreement or the Warrants that has a material adverse effect
on the interests of the Holders shall require the consent of Holders entitled,
upon exercise thereof, to receive not less than a majority of the shares of
Common Stock issuable thereunder; provided, however, that no modification of the
terms (including but not limited to the terms of the adjustments described in
Section 10) upon which the Warrants are exercisable or reducing the percentage
required for consent to modification of this Agreement may be made without the
consent of the each Holder affected thereby. Notwithstanding the foregoing, no
adjustment to the Exercise Price effected pursuant to Section 10(i) shall be
deemed to be a supplement or an amendment to this Agreement or otherwise require
the consent of any Holder. As a condition precedent to the Warrant Agent’s
execution of any amendment, the Company shall deliver to the Warrant Agent a
certificate from a duly authorized officer of the Company that states that the
proposed amendment is in compliance with the terms of this Section 23.

Section 24. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

Section 25. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company and the Warrant Agent any
legal or equitable right, remedy or claim under this Agreement; but this
Agreement shall be for the sole and exclusive benefit of the Company, the
Warrant Agent and the Holders.

Section 26. Governing Law. This Agreement and each Warrant Certificate issued
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York without giving effect to the conflicts of law principles
thereof.

Section 27. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. A signature to this Agreement transmitted electronically
shall have the same authority, effect, and enforceability as an original
signature.

Section 28. Severability. The provisions of this Agreement are severable, and if
any clause or provision shall be held invalid, illegal or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.

Section 29. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

20



--------------------------------------------------------------------------------

Section 30. Force Majeure. Notwithstanding anything to the contrary contained
herein, Warrant Agent shall not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including, without
limitation, acts of God, terrorist acts, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties, war or civil unrest.

Section 31. Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement including the fees for services set forth in the attached
schedule shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions).

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

TEJON RANCH CO. By:   /s/ Allen Lyda   Name: Allen Lyda   Title: Executive Vice
President and Chief Financial Officer COMPUTERSHARE TRUST COMPANY, N.A. By:  
/s/ George Dalton   Name: George Dalton   Title: Vice President COMPUTERSHARE,
INC. By:   /s/ George Dalton   Name: George Dalton   Title: Vice President

 

22



--------------------------------------------------------------------------------

Exhibit 1

FORM OF WARRANT

[Global Securities Legend]

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT
IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE WARRANT
AGREEMENT REFERRED TO ON THE REVERSE HEREOF.

 

1



--------------------------------------------------------------------------------

CUSIP No: 879080133

 

No. [            ]    Certificate for [            ] Warrants

WARRANTS TO PURCHASE COMMON STOCK OF

Tejon Ranch Co.

THIS CERTIFIES THAT [            ], or its registered assigns, is the registered
holder of the number of Warrants set forth above (the “Warrants”). Each Warrant
entitles the holder thereof (the “Holder”), at its option and subject to the
provisions contained herein and in the Warrant Agreement referred to below, to
purchase from TEJON RANCH CO., a Delaware corporation (including any successor
thereto, the “Company”), one share of Company common stock, par value $0.50 per
share (the “Common Stock”), at the per share exercise price of $40.00 (the
“Exercise Price”). This Warrant Certificate shall terminate and become void as
of 5:00 p.m., New York time, on August 31, 2016, subject to the Company’s right
to accelerate such date as provided for in the Warrant Agreement (the
“Expiration Date”) or upon the exercise hereof as to all the shares of Common
Stock subject hereto. The number of shares issuable upon exercise of the
Warrants and the Exercise Price per share shall be subject to adjustment from
time to time as set forth in the Warrant Agreement.

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement, dated as of August 7, 2013 (the “Warrant Agreement”), between the
Company, Computershare, Inc. and Computershare Trust Company, N.A. (the “Warrant
Agent”, which term includes any successor Warrant Agent under the Warrant
Agreement), and is subject to the terms and provisions contained in the Warrant
Agreement, to all of which terms and provisions the Holder of this Warrant
Certificate consents by acceptance hereof. The Warrant Agreement is hereby
incorporated herein by reference and made a part hereof. Reference is hereby
made to the Warrant Agreement for a full statement of the respective rights,
limitations of rights, duties and obligations of the Company, the Warrant Agent
and the Holders of the Warrants. Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Warrant Agreement. A copy of the
Warrant Agreement may be obtained for inspection by the Holder hereof upon
written request to the Warrant Agent, Computershare Trust Company, N.A.,
Attention: Corporate Actions, P.O. Box 43014, Providence, Rhode Island
02940-3014, Telephone: (201) 898-2101.

Subject to the terms of the Warrant Agreement, the Warrants may be exercised in
whole or in part by presentation of this Warrant Certificate with the Form of
Exercise Notice attached hereto duly executed and with the simultaneous payment
of the Exercise Price (subject to adjustment as set forth in the Warrant
Agreement) in cash to the Warrant Agent for the account of the Company at the
office of the Warrant Agent. Payment of the Exercise Price in cash shall be made
by certified or official bank check payable to the order of the Company or by
wire transfer of funds to an account designated by the Company for such purpose.

 

2



--------------------------------------------------------------------------------

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable at any time and from time
to time on any Business Day on and after the date of issuance; provided,
however, that Holders of Warrants will be able to exercise their Warrants only
if the Shelf Registration Statement relating to the Common Stock underlying the
Warrants is effective and such securities are qualified for sale or exempt from
qualification under the applicable securities laws of the states or other
jurisdictions in which such Holders reside; provided further, however, that no
Warrant shall be exercisable after the Expiration Date.

Upon any partial exercise of the Warrants, there shall be countersigned and
issued to the Holder hereof a new Warrant Certificate representing those
Warrants which were not exercised. This Warrant Certificate may be exchanged at
the office of the Warrant Agent by presenting this Warrant Certificate properly
endorsed with a request to exchange this Warrant Certificate for other Warrant
Certificates evidencing an equal number of Warrants. The Company shall not issue
fractions of Warrants or distribute Warrant Certificates which evidence
fractional Warrants. Whenever any fractional Warrant would otherwise be required
to be issued or distributed, the actual issuance or distribution shall reflect a
rounding of such fraction to the nearest whole Warrant (up or down), with half
Warrants or more being rounded up and fractions below a half of a Warrant being
rounded down. The Company shall not issue fractions of shares of Common Stock
upon exercise of Warrants or distribute stock certificates which evidence
fractional shares of Common Stock. Whenever any fraction of a share of Common
Stock would otherwise be required to be issued or distributed, the actual
issuance or distribution made shall reflect a rounding of such fraction to the
nearest whole share (up or down), with half shares or more being rounded up and
fractions below a half of a share being rounded down. The beneficial owners of
Warrants and the Holders, by their acceptance of Warrants or the beneficial
interest therein, as applicable, expressly waive their right to receive any
fraction of a Warrant or any fraction of a share of Common Stock or a Warrant
Certificate representing a fractional Warrant upon exercise of any Warrant or a
certificate representing a fraction of a share of Common Stock upon exercise of
a Warrant.

All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.

The holder in whose name the Warrant Certificate is registered may be deemed and
treated by the Company and the Warrant Agent as the absolute owner of the
Warrant Certificate for all purposes whatsoever and neither the Company nor the
Warrant Agent shall be affected by notice to the contrary.

The Warrants do not entitle any Holder hereof to any of the rights of a
stockholder of the Company.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer. This Warrant Certificate shall not be
valid or obligatory for any purpose until it shall have been countersigned by
the Warrant Agent.

Dated:                                 

 

TEJON RANCH CO. By:     Name: Title:

Countersigned:

COMPUTERSHARE TRUST COMPANY, N.A.,

as Warrant Agent

 

By:       Authorized Signatory

 

4



--------------------------------------------------------------------------------

Schedule A to Global Warrant1

The initial number of Warrants represented by the Global Warrant is [•].

The following decreases in the number of Warrants represented by the Global
Warrant have been made as a result of the exercise of certain Warrants
represented by the Global Warrant:

 

Date of Exercise

of Warrants

 

Number of

Warrants Exercised

 

Total Number of Warrants

Represented Hereby

Following Such Exercise

 

Notation Made

by Warrant Agent

 

1  Include if the Warrant is a Global Warrant

 

1



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

(to be executed only upon exercise of Warrants)

 

TO: Tejon Ranch Co. (the “Company”)

 

RE: Election to Purchase Common Stock

The undersigned registered holder of [            ] Warrants to acquire shares
of Common Stock, par value $0.50 per share, of TEJON RANCH CO., at an exercise
price per share of Common Stock of $40.00 and otherwise on the terms and
conditions specified in the within Warrant Certificate and the Warrant Agreement
therein referred to, irrevocably elects to exercise the number of Warrants set
forth below represented by the Global Warrant (or, in the case of a Definitive
Warrant, the Warrant Certificate enclosed herewith), and surrenders all right,
title and interest in the number of Warrants exercised hereby to the Company,
and directs that the shares of Common Stock or other securities or property
delivered upon exercise of such Warrants, and any interests in the Global
Warrant or Definitive Warrant representing unexercised Warrants, be registered
or placed in the name and at the address specified below and delivered thereto.
If other than the registered holder of the Warrants, the undersigned must pay
all transfer taxes, assessments or similar governmental charges in connection
with any such transfer or exchange.

Number of Warrants:                                 

Date:                                              

 

 

  2  

 

(Signature of Holder)

       

 

(Street Address)

   

 

(City, State and Zip Code)

 

 

Signature guaranteed by (if a guarantee is required):    Securities and/or check
to be issued to:

 

 

2

The signature must correspond with the name as written upon the face of the
within warrant Certificate in every particular, without alternation or
enlargement or any change whatsoever.

 

1



--------------------------------------------------------------------------------

If in book-entry form through the Depositary:

Depositary Account Number:                
                                         
                                         
                                         
                                                     

Name of Agent Member:                                                          
                                         
                                         
                                                             

If in definitive form:

Social Security Number or

Other Identifying Number:                           
                                         
                                         
                                         
                                               

Name:                                                               
                                         
                                         
                                         
                                                   

Street Address:                                                             
                                         
                                         
                                                                             

Cit, State and Zip Code:               
                                         
                                         
                                         
                                                                

Any unexercised Warrants evidenced by the exercising Warrantholder’s interest in
the Global Warrant or Definitive Warrant, as the case may be, to be issued to:

If in book-entry form through the Depositary:

Depositary Account Number:                
                                         
                                         
                                         
                                                     

Name of Agent Member:                                                          
                                         
                                         
                                                             

If in definitive form:

Social Security Number or

Other Identifying Number:                           
                                         
                                         
                                         
                                               

Name:                                                               
                                         
                                         
                                         
                                                   

Street Address:                                                             
                                         
                                         
                                                                             

Cit, State and Zip Code:               
                                         
                                         
                                         
                                                                

 

 

2



--------------------------------------------------------------------------------

FORM OF WARRANT TRANSFER

For value received, the undersigned Holder of the within Warrant Certificate
hereby sells, assigns and transfers unto the Assignee(s) named below (including
the undersigned with respect to any Warrants constituting a part of the Warrants
evidenced by the within Warrant Certificate not being assigned hereby) all of
the right, title and interest of the undersigned under the within Warrant
Certificate with respect to the number of Warrants set forth below.

 

Name of Assignee(s)

 

Address

 

Number of Warrants

   Social Security Number
or other Identifying
Number

and does irrevocably constitute and appoint [            ], the undersigned’s
attorney, to make such transfer on the books of the Company maintained for the
purpose, with full power of substitution in the premises.

Dated:                                      

 

  3

 

(Signature of Holder)

       

 

(Street Address)

   

 

(City, State and Zip Code)

 

 

Signature guaranteed by (if a guarantee is required):   

 

3 

The signature must correspond with the name as written upon the face of the
within warrant Certificate in every particular, without alternation or
enlargement or any change whatsoever.

 

3